 In the MatterOf CONGER BROTHERS,INCORPORATED,d/b/a CONGERLAUNDRYandLAUNDRY WORKERS INTERNATIONAL UNION, A. F.ofL.Case No. 5-R-2168.-Decided March 8, 1946Mr. Louis A. Spiess,ofWashington, D. C., for the Company.Mrs. Mildred C. Lucas,ofWashington, D. C., for the Union.Mr. Arnold Ordman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Laundry Workers InternationalUnion, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Conger Brothers, Incorporated, d/b/a Conger Laundry,herein called the Company,' the National Labor Relations Boardprovided for an appropriate hearing upon due notice before George L.Weasler, Trial Examiner.The hearing was held at Washington,D. C., on December 26, 1945. The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConger Brothers, Incorporated, d/b/a Conger Laundry, is a Dis-trict of Columbia corporation maintaining its sole plant and place1 At the hearing the parties stipulated that the correct name of the Company is asherein set forth.66 N. L.R. B., No. 61.487 488DECISIONSOF NATIONALLABOR RELATIONS BOARDof business in Washington, D. C., where it is engaged in thebusinessof laundering and dry cleaning.During the year 1945, its total vol-ume of business was approximately $170,000, of which approximated$2,400 represents business which it obtained from points outside theDistrict of Columbia.During this same period the Company boughtraw materials such as soaps, alkalis, boxes, and coal, valued at ap-proximately $20,000, of which 14 percent was purchased from pointsoutside the District of Columbia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLaundry Workers International Union is a labor organization af-filiated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union, after an election ordered and conducted by the Board, hasbeen certified by the Board in an appropriate unit.A statement of Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate .2We find that a question affecting commercehas arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union is seeking a production and maintenance unit, includ-ing wholesale truck drivers and watchmen, but excluding retail truckdrivers, the claim clerk, the fireman, the mechanic, all office clericalemployees, and all supervisory employees.The Company contendsthat the retail truck drivers, the claim clerk, the fireman, the me-chanic, and the store employees should be included in the appropriateunit.The record reveals thatthe retail truck driverswork different hoursfrom the regular production employees and the wholesale truck driv-2 The Field Examiner reported that the Union submitted 28 authorizations bearingthe names of 22 employees listed on the Company's pay roll of November 17, 1945, andthat the cardg are dated September and October 1945There are approximately 50 employees in the appropriate unit. CONGER LAUNDRY489ers.Retail truck drivers have definite routes on which they makedeliveries and collections, and solicit new business.Although thewholesale truck drivers do, on occasion, make some collections, therecord discloses that it is normal procedure for the customers of theCompany to pay the account which is serviced by the wholesale truckdrivers directly to the Company by monthly checks. The wholesaletruck drivers are on salary; the retail truck drivers are dependentlargely on commissions. It appears that retail truck drivers areessentially salesmen, whereas the wholesale truck drivers performfunctions more closely related to the productive process.We shallexclude the retail truck drivers from the unit hereinafter foundappropriate .3The record discloses the wages ofthe claim clerkare somewhathigher than those of the average production employee.But about80 percent of her time is spent in the plant looking for lost articles.4The Union, although requesting her exclusion, conceded that she"could" be included.We shall include her in the unit hereinafterfound appropriate.It is clear from the record thatthe Firemanandthe mechanichaveno supervisory authority and that they are ordinary maintenanceemployees.Therefore, we shall include them in the unit hereinafterfound appropriate.The Company has threestore employeeswho are sometimes referredto as bundle store employees.Their rate of pay is from 25 to 40percent higher than that of the average production employee; theywork different hours from the regular employees and only come in con-tact with them on rare occasions. Their job is that of waiting on thecustomers who come to the plant to leave or pick up their laundry.They sort out the laundry, make out tickets, handle the cash transac-tions, and carry out all activities incidental thereto.We have previ-ously excluded this type of employee from units similar to that soughtby the Union.5 Consequently, we shall exclude the store employeesfrom the unit hereinafter found appropriate.We find that all production and maintenance employees of theCompany, including the wholesale truck drivers, the watchmen, theclaim clerk, the fireman, and the mechanic, but excluding the retailtruck drivers, the store employees, office clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forMatter of Liberty Laundry Company, Inc.,62 N. L R B 1235The balance of her time is spent in the office checking records on these lost articles.Matter of BlueRibbonLaundry,64 N, L. It. B,645 ;Matter ofEliteLaundry Co.,53 N. L, It. B. 1212. 490DECISIONS OF NATIONAL LABOR RELATIONS I30ARDthe purposes of collective bargainingwithin the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National Rela-tionsBoard Rulesand Regulations-Series 3, as amended, it isherebyDIRECTEDthat,as partof the investigation to ascertain representa-tives for the purposesof collective bargaining with Conger Brothers,Incorporated,d/b/a Conger Laundry, Washington, D. C., an electionby secretballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervisionof the Regional Director for the Fifth Region,acting in this matter as agent forthe National Labor Relations Board,and subjectto Article III, Sections 10 and 11, of said Rules and Regu-lations,among employeesin the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelyprecedingthe date of this Direction, including employees who didnot work duringsaid pay-roll period because they were ill or onvacationor temporarily laid off, and including employees in the armedforces ofthe United States who present themselves in person at thepolls, but excludingthose employees who have since quit or been dis-charged forcause andhave not been rehired or reinstated prior to thedate of theelection,to determine whether or not they desire to berepresentedby Laundry Workers International Union, A. F. of L.,for the purposesof collective bargaining.MR. GERARDD. REILLY took no part in the consideration of theaboveDecision and Direction of Election.